Citation Nr: 0015490	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for atherosclerosis, status 
post cardiovascular accident.


REPRESENTATION

Appellant represented by:	Gregg A. Padovano, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to June 
1963, with subsequent periods of active duty for training 
(ACDUTRA) and inactive duty training from September 1977 to 
October 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  By a decision of August 12, 1998, the Board denied 
the veteran's claim of entitlement to service connection for 
atherosclerosis and other claims.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's August 12, 1998, decision on the issue of 
entitlement to service connection for atherosclerosis, 
dismissed the appeal as to the remaining issues, and remanded 
the case to the Board for further proceedings.  Following 
this action, the veteran's representative submitted 
additional argument and evidence in support of the veteran's 
claim.


REMAND

The joint motion to remand this case indicated that all 
service medical records may not have been obtained by the RO 
and considered by the Board.  The joint motion also indicated 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA), which may have other 
relevant medical records.  

The record contains personnel records related to the 
veteran's service in the New Jersey Army National Guard 
(NJARNG), including a retirement credits record, which 
contains the dates of June 1978 to June 1987 as periods of 
active duty, active duty training and full-time training 
duty.  The actual dates of such training from June 1987 until 
the veteran's separation from the National Guard in October 
1995 are not of record.  The RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC), to which, the NJARNG reported (as noted in a 
March 1997 report of contact), the records had been sent.  In 
February 1997, the NPRC forwarded available records to the RO 
and suggested that the RO contact the Adjutant General of the 
NJARNG concerning dates of ACDUTRA after June 1987, which was 
evidently not done.  This case will be REMANDED to the RO so 
that such information may be requested from the NJARNG.  
While the case is in REMAND status, any additional available 
service medical records should be obtained, as well as 
information from SSA.

The Board notes that, in a letter to the Board received in 
April 2000, the veteran's representative submitted, as 
attachments "D" and "E", service department medical 
evidence, which included: a request in February 1990 for a 
cardiac evaluation, based on the veteran's being overweight 
and having an abnormal electrocardiogram; and a report of an 
exercise tolerance test in May 1995, and a treatment note 
dated in June 1995.  The veteran's representative waived 
consideration by the RO of his letter, but did not waive 
consideration by the RO of the attachments to the letter, 
and, consequently, such evidence must be considered initially 
by the RO before any consideration by the Board.  See 
38 C.F.R. § 20.1304(c) (1999).  While this case is in remand 
status, the veteran and his representative should be asked to 
submit any additional service department evidence in their 
possession.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran and his representative submit any 
additional service department evidence in 
their possession including during the 
veteran's service in the New Jersey Army 
National Guard.

2.  The RO should contact the Adjutant 
General of the New Jersey Army National 
Guard and request a listing of the dates 
of the veteran's periods of active duty, 
ACDUTRA, and inactive duty training from 
June 1987 to October 1995.  When such 
information is received, it should be 
sent to the NPRC with a request for any 
additional service medical records stored 
at that facility.  

3.  The RO should request that the SSA 
provide copies of that agency's decision 
on the veteran's claim for disability 
benefits and of the medical evidence 
concerning his cardiovascular status 
which was considered by SSA.

4.  Following the above action and review 
of the evidence submitted by the 
veteran's representative, if the RO 
determines that the veteran's claim is 
well grounded, any further development 
that is felt to be warranted including 
obtaining a medical examination and 
opinion should be undertaken.

Following completion of these actions, the RO should review 
the evidence to determine whether the veteran's claim may now 
be granted.  If the decision remains adverse to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to comply 
with the Court's order.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





